Citation Nr: 1623839	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-28 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities prior to February 8, 2011 (TDIU).  

REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter multiple times, most recently in December 2015.  In August 2013, the case was remanded to afford the Veteran a VA examination for his disabilities.  In June 2014, the case was remanded in June 2014 to provide VCAA notice and adjudicate the claims in a SSOC.  The claim was remanded in April 2015 in order to obtain a SSOC in compliance with the June 2014 remand.  The case was remanded in December 2015 in order to obtain Social Security records.  The Board finds that there has been substantial compliance with all prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The schedular criteria of § 4.16(a) have been met from June 30, 2009.

2.  Prior to February 8, 2011, the evidence demonstrates that the Veteran remained capable of obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met prior to February 8, 2011.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Here, a letter dated in October 2014 informed the Veteran of what evidence was required to substantiate his TDIU claim and of the Veteran's and VA's respective duties for obtaining evidence.  The October 2014 letter provided the Veteran with notice regarding effective dates and disability ratings.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record indicates that the RO obtained all information relevant to the increased rating claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  In January 2016, the RO requested Social Security records for the Veteran.  However, a January 2016 statement from the Veteran indicated that he is not in receipt of Social Security disability.  A response from the Social Security Administration, dated in February 2016, indicated that there are no medical records for the Veteran on file at the Social Security Administration.  

VA examinations in September 2013 addressed the rating criteria for the Veteran's service-connected disabilities and the impact of his disabilities on his employability.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was afforded a personal hearing before the Board in April 2013.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met. 
38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994).

A claim for an increased rating for service-connected disabilities was received on June 30, 2009.  The Veteran's VA examinations and his testimony pertaining to his increased rating claims indicated that he had retired due to his service-connected disabilities.  Therefore, a TDIU claim was raised as part of his claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the Veteran's service-connected disabilities include anxiety disorder, not otherwise specified, medial nerve damage of the left arm, residuals of shell fragment wounds of the left leg, gunshot wound of the left upper arm, residuals of shell fragment wound of the right leg with residuals of shell fragment wound of the right buttocks, loss of motion of the left arm with degenerative joint disease, coronary artery disease, shrapnel wound of the scrotum, residuals of shell fragment wounds of the right and left buttocks, shell fragment wound of the right upper leg, bilateral hearing loss, bilateral tinnitus, shell fragment wound of the left upper leg, shell fragment wound of the left lower chest, erectile dysfunction and scar, status post stent for coronary artery disease.  

A November 2013 rating decision granted a TDIU from February 8, 2011, based on evidence of unemployability on VA examination in September 2013.  The RO determined that there was evidence of unemployability and that the Veteran met the rating criteria of 4.16(a) from February 8, 2011.  After the February 2011 rating decision, service connection was established for additional disabilities, which resulted in the criteria of § 4.16(a) being met from June 30, 2009.  

A September 2013 VA examination for muscle injuries noted that the Veteran had worked as a carpenter.  The examination noted that the Veteran could not perform those duties because of his shoulder and left arm disabilities.   

The record does not show the exact date on which the Veteran stopped working due to his service-connected disabilities.  At the Board hearing, the Veteran testified that he stopped working at the beginning of 2013.  A January 2013 VA examination for PTSD noted that the Veteran retired 4 to 6 months earlier.  Therefore, based on the evidence of record, the Veteran did not stop working earlier than the middle of 2012.  
In a January 2016 statement, the Veteran indicated that, although he received Social Security benefits from 2009, he was healthy and his benefits were not based on disability.  

In this case, a TDIU has been in effect since November 2011.  The Veteran now meets the schedular criteria prior to that date, from June 30, 2009.  However, the most probative evidence of record shows that he stopped working  in mid- to late 2012.  Therefore, as there is no evidence that the Veteran became unemployable due to his service-connected disabilities before February 8, 2011, a TDIU is not warranted prior to that date.  As there is a preponderance of the evidence against the claim for a TDIU prior to February 8, 2011, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU prior to February 8, 2011 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


